DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/19/2021 has been entered.

Claims 1, 2, 4, 6, 7, 9, 12-19, 21, 23 and 25 have been examined.
P = paragraph e.g. P[0001] = paragraph[0001]

Examiner’s Note: Claim 24 is mistakenly not included in the 02/19/2021 claims, when it should be listed and labeled as “(Cancelled)”. However, this has no effect on the present Notice of Allowance as Claim 24 remains cancelled and the claims are renumbered accordingly.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
Authorization for this examiner’s amendment was given in an interview with Jeremy Gustrowsky, Reg. No. 68,047, on 03/11/2021.
The application has been amended as follows: 
The amendments below apply to the claims filed 02/19/2021, which are entered to include the amendment to Claim 15.

Please amend Claim 19 to delete “motor” from line 5 as follows:
19.	The method of claim 15 comprising comparing the estimated vehicle speed with the motor speed estimate to obtain an error signal and determining whether or not to adjust the torque demand input signal based on at least one of the sign and magnitude of the error signal, wherein the method comprises responding to determining to adjust the 

Please amend Claim 21 to depend from Claim 19 as follows:
21.	The method of claim 19 in which the open loop estimate of vehicle speed is used in a subsequent adjustment of the motor torque demand, and the method comprises comparing the at least one subsequent estimate of vehicle speed with the motor speed signal to obtain a new error signal and determining, based on the magnitude of the new error signal, whether to continue to adjust the motor torque demand.

Please amend Claim 23 to depend from Claim 15, and delete “motor” from line 2 as follows:
23.	The method of claim 15 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The reasons for allowance remain the same as the reasons stated in the reasons for allowance of the 12/30/2020 Notice of Allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC G SMITH whose telephone number is (571)272-9593.  The examiner can normally be reached on Monday-Thursday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ISAAC G SMITH/           Primary Examiner, Art Unit 3662